                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


OPEN TEXT CORPORATION and            *
OPEN TEXT, INC.,                     *
                                     *
                    Plaintiff,       *
                                     *
                                                Civil Action
             v.                      *
                                           No. 1:18-cv-11697-PBS
                                     *
SAS C6,                              *
                                     *
                    Defendant.       *
                                     *

                      MEMORANDUM AND ORDER

                         January 7, 2020

SARIS, D.J.
                            INTRODUCTION

     On June 29, 2018, the Plaintiffs, Open Text Corporation and

Open Text, Inc. (“Open Text”) brought suit against the

defendant, SAS C6 (“C6”), in Massachusetts Superior Court

alleging, among other things, breach of contract based on an

Exclusive License Agreement (“ELA”) signed by the parties and

breach of the associated covenant of good faith and fair

dealing. Under the ELA, C6 conveyed to EMC Corporation (“EMC”)

an irrevocable exclusive, worldwide and perpetual license to

certain software and any derivative works thereof and described

additional services and software development work to be provided

by C6. EMC subsequently assigned its rights under the ELA to

Open Text.


                                 1
     On August 13, 2018, C6 removed the case to the United

States District Court for the District of Massachusetts. C6

contended that this Court had jurisdiction due to diversity of

citizenship pursuant to 28 U.S.C. § 1332 and jurisdiction

because the case raised a question arising under federal

copyright law pursuant to 28 U.S.C. § 1331. The parties now

agree that there is no diversity of citizenship, so the only

remaining ground for jurisdiction is if the case arises under

federal law.

     Pending before the Court is Open Text’s motion to remand.

Open Text contends that its complaint raises only a contract

claim under state law. C6 argues that Open Text’s contract claim

is simply a copyright claim in disguise.

                        STATEMENT OF FACTS

     On October 25, 2011, EMC and C6 executed the ELA by which

C6 conveyed to EMC all rights to a software product known as

“D2.” Dkt. No. 1, Ex. A ¶ 1. D2 is a web-based application and

interface designed for enterprise content management that allows

users to quickly and easily customize functionality for various

business needs, including content creation, publishing and

workflow. Id. ¶ 9. Subsequently, EMC conveyed its rights under

the ELA to Open Text. Id. ¶ 1. 1


1 All references to rights conveyed by C6 to EMC under the ELA
shall be referred to as having been conveyed by C6 to Open Text.
                                   2
      Open Text alleges that C6 has developed, made, marketed and

sold three products in violation of the ELA: C6 Mobile for D2

(“D2 Mobile”), C6 Office for D2 (“D2 Office”) and C6 Any. Id. ¶

15.

                          LEGAL STANDARD

      Civil actions are removable from state court to federal

court if the federal court has original jurisdiction over the

action. 28 U.S.C. § 1441. United States district courts have

original jurisdiction of civil actions “arising under” the laws

of the United States, 28 U.S.C. § 1331, as well as of any civil

action arising under any act of Congress relating to copyrights.

28 U.S.C. § 1338. Whether the claim arises under federal law is

determined by reference to the complaint alone; the existence of

a potential defense based on federal law does not confer a right

to remove. See Caterpillar, Inc. v. Williams, 482 U.S. 386, 399

(1987) (“[A] defendant cannot, merely by injecting a federal

question into an action that asserts what is plainly a state-law

claim, transform the action into one arising under federal law,

thereby selecting the forum in which the claim shall be

litigated.”)

      Moreover, the plaintiff is the master of his claim.

Caterpillar, 482 U.S. at 392; see also The Fair v. Kohler Die &

Specialty Co., 228 U.S. 22, 25 (1913) (“Of course, the party who

brings a suit is master to decide what law he will rely

                                 3
upon....”). “The presence or absence of federal-question

jurisdiction is governed by the ‘well-pleaded complaint rule,’

which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s

properly pleaded complaint.” Caterpillar, 482 U.S. at 392

(citing Gully v. First Nat’l Bank, 299 U.S. 109, 112–13 (1936)).

     The First Circuit has cautioned that “Federal courts, as

courts of limited jurisdiction, should implement federal

preemption doctrines as narrowly as possible....[T]he Copyright

Act does not encompass all claims simply because the parties’

dispute happens to involve a copyrighted work.” Cambridge

Literary Properties, Ltd. v. W. Goebel Porzellanfabrik G.m.b.H.

& Co. KG., 510 F.3d 77, 99-100 (1st Cir. 2007). See also

Venegas–Hernández v. Asociación De Compositores Editores De

Música Latinoamericana, 424 F.3d 50, 58 (1st Cir. 2005) (“The

Copyright Act does not draw into federal court all matters that

pertain to copyright.”).

                           DISCUSSION

     Open Text urges the court to find that the ELA is not

preempted by the Copyright Act, arguing that the contract

promise and the conditions underlying the contract constitute

extra elements which distinguish state contract law from federal

copyright law. C6 contends that the exclusive license at issue



                                4
in the ELA falls entirely within the scope of the Copyright Act

and is thus preempted.

     On its face, Open Text’s complaint does not state a federal

question. Although Open Text’s breach of contract claim is

related to copyright law insofar as the contract licensed a

copyrightable software, this does not automatically satisfy the

“arising under” requirement. “It is settled beyond peradventure

that an action does not ‘arise under’ the federal copyright laws

merely because it relates to a product that is the subject of a

copyright.” Royal v. Leading Edge Prods., 833 F.2d 1, 2 (1st

Cir. 1987) (citing Topolos v. Caldewey, 698 F.2d 991, 993 (9th

Cir. 1983)).

     Section 301(a) precludes enforcement of any state cause of

action which is equivalent in substance to a federal copyright

infringement claim. 17 U.S.C. § 301(a). Construing the law of

the First Circuit, the Federal Circuit has held that the

Copyright Act does not preempt a state-law contract claim that

restrains copying. Bowers v. Baystate Techs., Inc., 320 F.3d

1317, 1325 (Fed. Cir. 2003). 2




2
 The Federal Circuit’s holding in Bowers relied on the reasoning
of Data Gen. Corp. v. Grumman Sys. Support Corp., 795 F. Supp.
501, 505 (D. Mass. 1992), aff’d, 36 F.3d 1147 (1st Cir. 1994),
abrogated on other grounds by Reed Elsevier, Inc. v. Muchnick,
559 U.S. 154, (2010).
                                 5
     Other circuits have similarly found that a contract claim

is not preempted by the Copyright Act. See, e.g., Forest Park

Pictures v. Universal Television Network, Inc., 683 F.3d 424,

433 (2d Cir. 2012) (“A claim for breach of a contract including

a promise to pay is qualitatively different from a suit to

vindicate a right included in the Copyright Act and is not

subject to preemption.”); Utopia Provider Sys., Inc. v. Pro-Med

Clinical Sys., L.L.C., 596 F.3d 1313, 1327 (11th Cir. 2010) (“To

succeed on its breach of contract claims, Utopia must prove a

valid license agreement, which constitutes an ‘extra

element’”.); Wrench LLC v. Taco Bell Corp., 256 F.3d 446, 456

(6th Cir. 2001) (“The extra element is the promise to pay.”);

ProCD, Inc. v. Zeidenberg, 86 F.3d 1447, 1454 (7th Cir. 1996)

(“A copyright is a right against the world. Contracts, by

contrast, generally affect only their parties; strangers may do

as they please, so contracts do not create ‘exclusive

rights.’”); Taquino v. Teledyne Monarch Rubber, 893 F.2d 1488,

1501 (5th Cir. 1990) (“This action for breach of contract

involves an element in addition to mere reproduction,

distribution or display: the contract promise...therefore, it is

not preempted.”). In light of this caselaw, the contract claim

is not preempted.




                                6
                                ORDER

       The Court ALLOWS Open Text’s motion to remand. (Dkt. No.

14).

SO ORDERED

                                /s/ Hon. Patti B. Saris _______
                                Honorable Patti B. Saris
                                United States District Judge




                                  7
